Case: 22-2247     Document: 16     Page: 1    Filed: 11/10/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                  MICHAEL CORDARO,
                       Petitioner

                              v.

             DEPARTMENT OF DEFENSE,
                      Respondent
                ______________________

                         2022-2247
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. NY-0432-18-0217-I-1.
                 ______________________

                       ON MOTION
                   ______________________

   Before HUGHES, WALLACH, and STOLL, Circuit Judges.
 PER CURIAM.
                          ORDER
      Michael Cordaro petitions for review of a decision of the
 Merit Systems Protection Board and moves for leave to pro-
 ceed in forma pauperis. We determine that this matter
 should be transferred to the United States District Court
 for the Western District of New York.
Case: 22-2247     Document: 16      Page: 2     Filed: 11/10/2022




 2                                         CORDARO   v. DEFENSE



     Mr. Cordaro’s mixed case (involving an alleged adverse
 personnel action appealable to the Board based, at least in
 part, on a claim of discrimination) has been before this
 court once before. Previously, Mr. Cordaro filed petitions
 for review from the same initial decision to the Board and
 this court. We transferred the case to the Western District
 of New York. Cordaro v. Dep’t of Def., No. 2019-2073 (Fed.
 Cir. Aug. 16, 2019). * That court entered judgment against
 Mr. Cordaro, and he has an appeal pending before the
 United States Court of Appeals for the Second Circuit.
      On August 25, 2022, the Board denied Mr. Cordaro’s
 petition as barred on res judicata grounds in light of the
 district court’s judgment. Mr. Cordaro now petitions this
 court for review of the Board’s final decision. Mr. Cordaro’s
 filings before this court indicate that he wishes to continue
 to pursue his discrimination claim. See ECF No. 3; ECF
 No. 4.
     As we previously explained, only federal district courts
 have jurisdiction to review a mixed case. See Perry v. Merit
 Sys. Prot. Bd., 137 S. Ct. 1975, 1985 (2017); Williams v.
 Dep't of the Army, 715 F.2d 1485, 1487 (Fed. Cir. 1983) (en
 banc); 5 U.S.C. § 7702(a)(1); 29 C.F.R. § 1614.302(a); 5
 C.F.R. § 1201.151. We therefore transfer this matter under
 28 U.S.C. § 1631 to the Western District of New York.
     Accordingly,




     *   Our transfer order noted that the then-pending pe-
 tition before the Board did not impact the district court’s
 jurisdiction. See 5 U.S.C. § 7702(e)(1)(B) (allowing an em-
 ployee to file a civil action if “there is no judicially review-
 able action” after “the 120th day following the filing of an
 appeal with the Board under subsection (a)(1)”).
Case: 22-2247    Document: 16      Page: 3    Filed: 11/10/2022




 CORDARO   v. DEFENSE                                       3



     IT IS ORDERED THAT:
      Pursuant to 28 U.S.C. § 1631, this matter and all trans-
 mittals are transferred to the United States District Court
 for the Western District of New York.
                                    FOR THE COURT

 November 10, 2022                   /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court